                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA


WILLIAM FLETCHER, et al.,

                             Plaintiffs,

v.                                                                Case No. 02-CV-427-GKF-JFJ

THE UNITED STATES OF AMERICA, et
al.,

                             Defendants.

                                             OPINION AND ORDER

          Before the court is the Motion for Attorney Fees and Costs [Doc. 1353] filed by plaintiffs,

William Fletcher, et al. 1 For the reasons set forth below, plaintiffs’ motion is granted in part and

denied in part.

     I.        BACKGROUND

          This case has a long and complicated history. Plaintiffs filed the case on May 31, 2002.

Their original Complaint contained four claims: (1) that the government’s regulations violated

their First, Fifth and Fourteenth Amendment rights to vote in Osage tribal elections and to

participate in the Osage Tribe’s government; (2) that the government breached its trust

responsibilities by (a) eliminating plaintiffs’ right to participate or vote in Osage tribal elections,

and (b) allowing headrights to be alienated to persons not of Osage blood; (3) that the government’s

failure to manage the Tribe’s assets, coupled with the government’s inability to keep Osage

headrights from passing into the hands of those who are not of Osage blood, constituted a Fifth


1
     The original plaintiffs were William Fletcher, Charles A. Pratt, Juanita W. West, Cora Jean Jech, Betty Woody,
     and John Berrey. Of these, only William Fletcher and the estate of Charles Pratt remain in the lawsuit. On January
     31, 2014, the court certified the following class of plaintiffs with respect to the sole remaining (accounting) claim:
     “All Indians who currently, or during the pendency of this litigation have received Section 4 Royalty Payments
     from the segregated fund as determined and calculated by the Defendants, as trustee, pursuant to the 1906 Act § 4
     (as amended).” See [Doc. 1196].
Amendment taking; and (4) that federal regulations restricting plaintiffs’ right to participate in

tribal government constituted illegal agency action pursuant to the Administrative Procedures Act,

5 U.S.C. § 706. [Doc. 1, pp. 6–12]. Plaintiffs sought the following relief: (a) an order holding

that the federal regulation pertaining to Osage tribal elections violated their constitutional rights;

(b) an order holding that the government breached its trust responsibilities by restricting plaintiffs’

right to participate in tribal elections and by allowing Osage headrights to be alienated to those not

of Osage blood; (c) an order holding that, by allowing the alienation of headright interests to those

not of Osage blood, the government effected an unconstitutional taking of a protected property

interest; and (d) an order directing the government to pay attorney fees and costs under the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412.

       The government moved to dismiss the Complaint for failure to join the Osage Tribal

Council as a necessary and indispensable party under FED. R. CIV. P. 19. On June 6, 2004, Senior

United States District Judge James O. Ellison granted the motion to dismiss [Doc. 13]. Plaintiffs

appealed. On December 3, 2004, while the appeal was pending, Congress reaffirmed the Osage

Tribe’s inherent sovereign right to determine its own membership, provided that the rights of any

person to Osage mineral estate shares are not diminished thereby. See Public Law 108-431, 118

Stat. 2609. On November 19, 2005, the members of the Osage Nation overwhelmingly voted that

all adult tribal members, not just mineral rights owners, could vote in future elections. A month

later, the Tenth Circuit vacated the dismissal of this case and remanded to determine whether the

Osage Tribal Council was a necessary and indispensable party with regard to the breach of trust

and takings claims. See Fletcher v. United States, 160 F. App’x 792 (10th Cir. Dec. 29, 2005)

(hereinafter, Fletcher I). The circuit panel held that this court had jurisdiction over plaintiffs’

breach of trust and takings claims, as plaintiffs did not seek money damages under 5 U.S.C. § 702.




                                                 -2-
       On remand in 2006, this case was reassigned to United States District Judge Terence Kern,

and plaintiffs filed a First Amended Complaint [Doc. 23; Doc. 24]. Plaintiffs asserted three claims:

(1) that the government breached its statutory trust responsibilities by wrongfully distributing

royalty payments to persons who are not Osage Indians, and by failing to account to plaintiffs for

all funds resulting from the Osage Mineral Estate and available to be distributed as trust property;

(2) that the government’s failure to properly manage the Osage Tribe’s trust accounts and funds,

coupled with the distribution of headright payments to persons who are not Osage Indians,

constituted a taking in violation of the Fifth Amendment; and (3) that the government’s

administrative actions were not in accordance with law and were contrary to plaintiffs’

constitutionally and statutorily guaranteed property rights. Plaintiffs sought certification of a class

action and requested the following relief: (a) an order compelling the government to provide an

accounting of royalty payments distributed from the Osage Mineral Estate, including whether such

royalty payments have been distributed only to Osage Indians; (b) a reformation of plaintiffs’ and

class members’ trust funds found to be due and owing to them, following completion of the

accounting; and (c) an order compelling the government to prospectively distribute trust property

only to Osage Indians.

       The government moved to dismiss the First Amended Complaint on the following grounds:

(a) failure to join other necessary and indispensable parties, including the Osage Nation and non-

Osage owners of headrights; (b) lack of jurisdiction for failure to comply with the final agency

action prerequisites to judicial review under the Administrative Procedures Act, 5 U.S.C. § 701;

and (c) failure to challenge an actionable final agency action within the applicable statute of

limitations. [Doc. 46].

       In 2007, the case was transferred to the undersigned. The court granted the government’s

motion to dismiss in part and denied it in part, holding that (a) the Osage Nation was not a required

                                                 -3-
party under Rule 19(a); (b) non-Osage headright owners were required parties because plaintiffs

sought to terminate their property interest in quarterly headright royalty distributions; and (c) it

was impossible to discern from the face of the First Amended Complaint the specific agency

actions and/or inactions plaintiffs were challenging. The court directed plaintiffs to file a Second

Amended Complaint adding all non-Osage headright owners as defendants and identifying with

specificity the challenged agency actions and/or inactions. [Doc. 79].

       On June 12, 2009, plaintiffs filed their Second Amended Complaint [Doc. 97], which

joined the approximately 1,700 non-Osage headright owners. However, because plaintiffs again

failed to specify the agency actions being challenged, the court again ordered plaintiffs to amend.

[Doc. 213]. Plaintiffs filed their Third Amended Complaint [Doc. 985] on May 6, 2010.

       Many of the non-Osage headright owners filed motions to dismiss. In an Opinion and

Order [Doc. 1122] dated March 31, 2011, the court granted a motion to dismiss filed by defendant

Ben T. Benedum for failure of the Third Amended Complaint to state a claim upon which relief

could be granted. The court rejected plaintiffs’ overarching legal argument that the Osage

Allotment Act precludes non-Osage from receiving quarterly income payments from the Osage

mineral estate. [Doc. 1122, p. 9]. On May 16, 2011, the court dismissed the remaining 1,700 non-

Osage headright owners for the same reason. [Doc. 1143].

       On May 2, 2011, the government moved to dismiss the Third Amended Complaint,

contending that the portions premised on plaintiffs’ argument that non-Osage cannot hold legal or

equitable title to a headright should be dismissed for (1) failure to state a claim; (2) lack of subject

matter jurisdiction; and (3) failure to identify a specific final agency action for judicial review.

The government also argued that the portions of the Third Amended Complaint in which plaintiffs

claimed a right to an accounting should be dismissed because there was no trust relationship

between the government and headright owners, and because the statutes upon which plaintiffs

                                                  -4-
relied did not afford them a right to an accounting. The court granted the motion to dismiss as to

the allegations of wrongful distributions to non-Osage headright owners for failure to state a claim

and for failure to specify any challenged agency actions or inactions. The court rejected the

government’s argument that it has no trust obligations to headright owners, but held that plaintiffs

had not identified a statutory right to an accounting of distributions from the Osage Mineral Estate.

[Doc. 1164]. Plaintiffs appealed the dismissal of the accounting claim, and the Tenth Circuit

reversed and remanded, holding that plaintiffs were entitled to seek an accounting under 25 U.S.C.

§ 4011(a). Fletcher v. United States, 730 F.3d 1206 (10th Cir. 2013) (hereinafter, Fletcher II).

       On remand, this court granted plaintiffs’ Motion to Certify Class [Doc. 1196]. The

government filed the administrative record, and the parties briefed the scope of the government’s

accounting duty. The court concluded that plaintiffs were not limited to an accounting of their

respective Individual Indian Money (IIM) accounts, but were entitled to an accounting of the

Osage tribal trust account, and that the Osage Nation had not waived the plaintiffs’ individual

accounting rights in connection with the Nation’s settlement of a lawsuit against the United States

in the Court of Federal Claims. Fletcher v. United States, 153 F. Supp. 3d 1354, 1361–68 (N.D.

Okla. 2015). The court then ordered the government to provide plaintiffs an accounting running

from the first quarter of 2002, and specified six additional requirements.

       Both parties then filed Rule 59(e) motions to alter or amend the judgment. The court

granted the government’s request for additional time to complete the accounting, and granted

plaintiffs’ request to have the accounting deadline run from the entry of the court’s judgment.

However, the court denied plaintiffs’ request to require a more detailed accounting and to expand

the time frame of the accounting back to 1906. Fletcher v. United States, 2016 WL 927196 (N.D.

Okla. Mar. 11, 2016), [Doc. 1306].




                                                -5-
        Plaintiffs appealed and the Tenth Circuit affirmed. The panel held that the district court

did not abuse its discretion when it ordered the accounting to run from 2002, and noted that “even

if a more detailed accounting might uncover additional evidence of misdistribution, the increased

expense to do so is not justified.” Fletcher v. United States, 854 F.3d 1201, 1207 (10th Cir. 2017)

(hereinafter, Fletcher III).

        In their initial motion for attorney fees and costs under EAJA, plaintiffs requested

$1,835,665.19 in attorney fees and $57,817.43 in costs and “other expenses.” [Doc. 1291, p. 15].

In response, the government argued that plaintiffs had failed to satisfy certain threshold eligibility

requirements. The government argued that threshold legal questions existed as to plaintiffs’ net

worth eligibility under EAJA.       It also argued that plaintiffs had not met their burden of

demonstrating that they have “incurred” fees and other expenses for which reimbursement is

proper under EAJA; that no EAJA award is proper because the government’s position was

substantially justified; and that any award must be limited because plaintiffs only partially

prevailed. See [Doc. 1316]. Concurrently with their initial fee request, plaintiffs filed a Bill of

Costs pursuant to FED. R. CIV. P. 54(d)(1), seeking $34,839.61. [Doc. 1290]. The Court Clerk

held a hearing and taxed costs in the amount of $30,003.19 pursuant to Rule 54. [Doc. 1317]. The

government then moved to review the Clerk’s taxation of costs, arguing that plaintiffs’ Bill of

Costs must be considered under EAJA. [Doc. 1322].

        The court stayed the proceedings on plaintiffs’ Motion for Attorney’s Fees and Costs under

EAJA pending plaintiffs’ appeal of the court’s accounting order. [Doc. 1337]. Upon the issuance

of the mandate affirming the accounting order, this court issued an order granting the government’s

Motion to Review the Court Clerk’s Taxation of costs, concluding that “any award of costs must

be evaluated pursuant to EAJA, not Rule 54.” [Doc. 1345, p. 3]. The court directed the parties to

“address the appropriateness of recovery of . . . court costs under EAJA in supplemental briefing,

                                                 -6-
specifically identifying, attributing, and separating expenses in relation to the claim on which

plaintiffs prevailed.” [Doc. 1345, p. 3].

         On June 22, 2017, plaintiffs moved to lift the stay, and sought leave to re-file or supplement

their EAJA motion. [Doc. 1346]. On July 13, 2017, the court granted the plaintiffs’ motion to lift

the stay, struck plaintiffs’ first motion for fees and costs, and ordered consolidated briefing as

follows:

                  Because EAJA governs this court’s analysis on both attorneys’ fees
                  and court cost issues, the court strikes plaintiffs’ pending requests
                  on both those subjects and orders consolidated briefing on the
                  following: (1) threshold EAJA issues identified above and in Doc.
                  1316 2; and (2) identification, attribution, and separation of
                  attorney’s fees and costs in relation to the claim on which plaintiffs
                  prevailed. However, plaintiffs shall not be permitted to request
                  attorneys’ fees or costs in excess of the amounts previously stated in
                  their bill of costs or their initial attorneys’ fees briefing.

[Doc. 1348, pp. 1–2].

         Plaintiffs filed their second motion for EAJA fees and costs on August 17, 2017.

[Doc. 1353]. The following day, the court discovered that plaintiffs had submitted lump sum

billing summaries for their attorney fees and expenses, which did not meet EAJA’s standard that

a prevailing party must provide sufficient detail for time spent. The court directed plaintiffs to file

detailed attorney time records identifying, at a minimum, the attorney(s) who performed the work,

a description of the work performed, the time allocated to each task, and the hourly rate.

[Doc. 1354]. On August 25, 2017, plaintiffs filed their time records. [Doc. 1355]. Shortly

thereafter, on September 5, 2017, the government moved to strike plaintiffs’ second EAJA motion

and time records on the grounds that plaintiffs (1) had not addressed whether their costs and fees



2
    Doc. 1316 is Defendants’ Response to Plaintiffs’ [first] Motion for Attorney’s Fees and Costs under Equal Access
    to Justice Act. In that brief, the government argued that plaintiffs had not met their burden to demonstrate they
    “incurred” fees or other expenses; that the government’s position was substantially justified; that plaintiffs only
    partially prevailed; and that plaintiffs had not met their burden to establish their net worth eligibility.

                                                         -7-
were “incurred”; (2) had not complied with this court’s directive to identify, attribute, and separate

attorney fees and costs in relation to the claim on which plaintiffs prevailed; (3) had requested

attorney fees and costs in excess of the amounts previously requested, in violation of the court’s

Order of July 13, 2017; and (4) had submitted new evidence in the form of a purported expert

declaration. The court denied the government’s motion to strike, but granted the government’s

alternative request for an extension of time to present its defenses to plaintiffs’ EAJA claims.

[Doc. 1357].

         The government responded to plaintiffs’ second EAJA motion on March 30, 2018.

[Doc. 1379]. Plaintiffs filed a motion to strike [Doc. 1386] the expert declaration attached to the

government’s response, which the court granted. Plaintiffs filed a reply, and briefing on the EAJA

motion is now complete.

   II.      THE APPLICABLE STANDARDS

         EAJA provides that a prevailing party shall recover reasonable attorney fees and expenses

incurred in any civil action against the United States, unless the position of the United States was

substantially justified or special circumstances make an award unjust:

                Except as otherwise specifically provided by statute, a court shall
                award to a prevailing party other than the United States fees and
                other expenses, in addition to any costs awarded pursuant to
                subsection (a), incurred by that party in any civil action (other than
                cases sounding in tort), including proceedings for judicial review of
                agency action, brought by or against the United States in any court
                having jurisdiction of that action, unless the court finds that the
                position of the United States was substantially justified or that
                special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A). EAJA also provides that a prevailing party may recover costs incurred

in any civil action against the United States or one of its agencies:

                Except as otherwise specifically provided by statute, a judgment for
                costs, as enumerated in section 1920 of this title, but not including
                the fees and expenses of attorneys, may be awarded to the prevailing


                                                 -8-
                 party in any civil action brought by or against the United States or
                 any agency or any official of the United States acting in his or her
                 official capacity in any court having jurisdiction of such action. A
                 judgment for costs when taxed against the United States shall, in an
                 amount established by statute, court rule, or order, be limited to
                 reimbursing in whole or in part the prevailing party for the costs
                 incurred by such party in the litigation.

Id. § 2412(a)(1).

   III.      THE REQUEST FOR EAJA FEES AND EXPENSES

          Plaintiffs’ request for EAJA fees and expenses presents two primary issues: (a) whether

plaintiffs are entitled to recover fees and expenses under EAJA; and, if so, (b) whether the request

is reasonable. For the reasons set forth below, the court holds that plaintiffs are not entitled to

recover fees and expenses under EAJA. Moreover, even if plaintiffs were so entitled, their request

is unreasonable and excessive.

                 a.     Plaintiffs’ Entitlement to Recovery

          In order for plaintiffs to recover reasonable fees and expenses under EAJA, the court must

find that (i) the named plaintiffs meet EAJA’s net worth eligibility requirement; (ii) plaintiffs are

the prevailing parties; (iii) plaintiffs have “incurred” fees and expenses; (iv) the government’s

position was not substantially justified; and (v) no special circumstances make recovery unjust.

                       i.       Plaintiffs meet EAJA’s net worth eligibility requirement

          An individual seeking an EAJA award must establish that his or her “net worth did not

exceed $2,000,000 at the time the civil action was filed.” 28 U.S.C. § 2412(d)(2)(B). “Net worth”

is calculated by subtracting total liabilities from total assets. Shooting Star Ranch, LLC v. United

States, 230 F.3d 1176, 1178 (10th Cir. 2000). In a class action such as this, the named plaintiffs

must each satisfy the net worth requirement. Olenhouse v. Commodity Credit Corp., 922 F. Supp.

489, 493 (D. Kan. 1996). “In the face of a challenge to a party’s eligibility for an EAJA award,

that party must do more than make a bare assertion that it meets the statutory criteria. This is


                                                 -9-
especially true when the government points to facts indicating that a serious question exists as to

the party’s eligibility.” United States v. 819.8 Acres of Land, 133 F.3d 933, at *3 (10th Cir. Jan.

7, 1998) (table). “However, the Tenth Circuit has indicated that absent a challenge otherwise, an

affidavit from a party indicating that they meet the net worth requirement is sufficient.” United

States v. Gwilliam, 2012 WL 3527893, at *2 (D. Utah Aug. 2012) (citing 819.8 Acres, 133 F.3d

933, at *3 and Shooting Star, 230 F.3d at 1178).

        As an initial matter, the parties dispute the date on which the named plaintiffs’ net worths

should be determined. Plaintiffs argue for the date they filed their original Complaint (May 31,

2002), since EAJA defines a “party” as an individual whose net worth did not exceed $2,000,000

at the time the civil action was filed.” 28 U.S.C. § 2412(d)(2)(B) (emphasis added). The

government argues for April 4, 2006, because plaintiffs first asserted an accounting claim in their

First Amended Complaint filed that day. Based upon the statutory language, the court concludes

that the date on which plaintiffs’ net worth is to be determined is May 31, 2002.

        To establish their net worth, plaintiffs have submitted the declarations of Tara Damron, the

executor of the estate of named plaintiff Charles Arthur Pratt, Jr., and the declaration of plaintiff

William S. Fletcher. Damron declares that Pratt’s net worth did not exceed $2 million on or after

May 31, 2002; that Pratt’s assets in 2002 included his $170,000 house and three vehicles; and that

his W-2 income for 2002 was $14,533.36. [Doc. 1353-11]. Fletcher declares that he “had some

real estate holdings, [a] BIA account, and a bank account in May, 2002, but [he does] not know

the exact balances of the accounts or the exact values of the other assets”; that he is “confident that

the total value of all [his] assets as of May 2002, was less than $2 million”; and that “most of the

information needed to determine the values of his assets in May, 2002, can be provided by the

[BIA] . . . [and he is] in the process of retrieving, compiling, and analyzing the detailed information

. . . . [and] will supplement [his] declaration to set forth the details and to attach copies of relevant

                                                 - 10 -
account statements and other documents.” [Doc. 1353-12]. No such supplement has been

submitted.

       Plaintiffs have also submitted an affidavit of S. Christopher Lopp, a certified public

accountant with the CPA firm HoganTaylor LLP in Tulsa, Oklahoma, calculating the net worth of

the five named plaintiffs on May 31, 2002.          Lopp states he “applied Generally Accepted

Accounting Principles and other appropriate methods of valuation in arriving at the net worth of

each Plaintiff”:

               I have reviewed the property ownership records of the five Plaintiffs
               in this case, William Fletcher, Charles Pratt, John Berrey, Juanita
               West, and Cora Jech. A search of land and mineral interest
               ownership in Oklahoma was performed as well as a search of the
               LexisNexis database for land and appraisal values in other States.
               County Assessor Values were used for mineral and real estate
               interests. For purposes of this analysis, I have assumed that cash
               and cash equivalents for each Plaintiff are $250,000, and it has been
               affirmed that this number exceeds actual balances in all cases, thus
               providing a conservatively high estimate of value. For each
               valuation date, I utilized a commonly accepted rule of thumb that
               multiples [sic] the sum of the prior 4 quarterly Headrights payments
               times 6 as a Fair Market Value of a Headrights interest. It was not
               necessary to evaluate the debt position of any Plaintiff as no Plaintiff
               had assets in excess of $2 million. The actual net worth of each
               individual would be lowered by the amounts of outstanding debt as
               of each valuation date, if any. My calculations in summary and
               detail are shown in Exhibits 1 to 7 following.

[Doc. 1353-13, pp. 1–2, ¶¶ 2–3]. Lopp calculated each named plaintiff’s net worth as of May 31,

2002 as less than $2 million. [Id., p. 2, ¶ 4]. He calculated Fletcher’s net worth as $971,258;

Pratt’s net worth as $424,997; Berrey’s net worth as $572,161; West’s net worth as $595,029; and

Jech’s net worth as $879,801. [Doc. 1353-13, p. 3].

       The government argues that plaintiffs either fail to meet the $2 million net worth

requirement, or, at least, have failed to carry their burden to show that they meet this requirement.

The government focuses exclusively on Fletcher, arguing his declaration is insufficient because he



                                                - 11 -
states only that he is “confident that the total value of all of [his] assets as of May, 2002, was less

than $2 million,” and because he never supplemented his declaration as promised. As to Lopp’s

declaration, the government argues his assumption “that cash and cash equivalents for each

Plaintiff [was] $250,000” is unsubstantiated. The government challenged Lopp’s methodology

through the declaration of Colleen Stegner, a Program Analyst for the Department of the Interior’s

Office of Historical Trust Accounting.        [Doc. 1379-4; Doc. 1379-5; Doc. 1382].          Stegner

calculated the values of Fletcher’s headright and real estate interests as $278,833.00 and

$1,037,739.50, respectively (for a total of $1,316,572.50) on May 31, 2002, and as exceeding $2

million on and after April 4, 2006. [Doc. 1379-4, p. 6, ¶¶ 9, 13, 14]. However, the court struck

Stegner’s declaration pursuant to FED. R. EVID. 702 and denied the government’s motion to

substitute a new declaration. [Doc. 1391; Doc. 1398].

       The government has not “pointed to facts indicating that a serious question exists as to

[Fletcher’s] eligibility” on May 31, 2002.        819.8 Acres, 133 F.3d 933, at *3.         Indeed, it

acknowledges that Fletcher’s net worth was less than $2 million at that time. [Doc. 1379, p. 21]

(“Thus, only on May 31, 2002, did Mr. Fletcher appear to meet the net worth eligibility criteria,

making the correct date to use for this purpose of critical importance.”). Even if Fletcher’s cash

and cash equivalents were two and a half times the amount Lopp assumes, Fletcher’s net worth on

May 31, 2002 would still be less than $2 million.

       Furthermore, plaintiffs have done “more than make a bare assertion that [they] meet[] the

statutory criteria.” 819.8 Acres, 133 F.3d 933, at *3. They have submitted the sworn and notarized

declaration of Lopp, a certified public accountant, who calculated each named plaintiff’s net worth

as less than $2 million on May 31, 2002, pursuant to “Generally Accepted Accounting Principles

and other appropriate methods of valuation.” [Doc. 1353-13, p. 1, ¶ 2]; see Shooting Star, 230

F.3d at 1178 (“[G]enerally accepted accounting principles apply to the net worth inquiry.”).

                                                - 12 -
Lopp’s declaration is sufficient to establish that each named plaintiffs’ “net worth did not exceed

$2,000,000 at the time the civil action was filed.” 28 U.S.C. § 2412(d)(2)(B).

                     ii.      Plaintiffs are prevailing parties

        A “prevailing party” is one who has been awarded some relief by the court. Buckhannon

Bd. and Care Home, Inc. v. West Virginia Dep’t of Health and Human Res., 532 U.S. 598, 603

(2001). “[P]laintiffs may be considered ‘prevailing parties’ for attorney’s fees purposes if they

succeed on any significant issue in litigation which achieves some of the benefit the parties sought

in bringing suit.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

        Here, though the accounting claim was only one of several claims for relief, and though it

was not the most significant issue presented, the plaintiffs may be considered prevailing parties

insofar as they succeeded on an issue which achieved some of the benefit they sought in bringing

suit.

                     iii.     Plaintiffs have not incurred attorney fees under EAJA

        EAJA requires that fees and expenses be “incurred” by the party seeking an award. 28

U.S.C. § 2412(d)(1)(A). As a matter of statutory interpretation, “litigants ‘incur’ fees under the

EAJA when they have an express or implied legal obligation to pay over such an award to their

legal representatives . . . .” Turner v. Comm’r of Social Sec., 680 F.3d 721, 725 (6th Cir. 2012);

see also Ed A. Wilson, Inc. v. Gen. Servs. Admin., 126 F.3d 1406, 1409 (Fed. Cir. 1997) (“There

must be an express or implied agreement . . . that the fee award will be paid to the legal

representative.”).

        As noted above, on July 13, 2017, the court struck plaintiffs’ initial EAJA request and

ordered plaintiffs to brief threshold EAJA issues, including whether plaintiffs had “incurred” any

fees, expenses or costs subject to reimbursement. [Doc. 1348, p. 1]. Plaintiffs then failed to

address this issue in their initial brief, and did not attach any fee agreements as exhibits. See


                                               - 13 -
[Doc. 1353]. Although they submitted declarations of their attorneys, those declarations simply

state that the attorneys “undertook the representation of Mr. Fletcher and [their] class clients on a

fully contingent basis, and would recover no amount for costs, expenses, or time unless the case

succeeded.” [Doc. 1353-14, ¶ 4; Doc. 1353-15, ¶ 4; Doc. 1353-16, ¶ 3].

       In their response, the government contends plaintiffs have not established that they incurred

fees and costs under EAJA. The government has submitted copies of engagement letters signed

by Fletcher and Pratt on or about December 11, 2009. Section 4 of both engagement letters

provides as follows:

       4.      Attorney Fees. The Lawyers will charge a reasonable fee for
               services rendered. Our fee will be a contingent fee. The Lawyers
               will not be paid for our time and our work as lawyers unless:

               (a)     the captioned case settles; or

               (b)     the Government is ordered to pay over amounts improperly
                       paid to non-Osages pursuant to an order of the United States
                       District Court for the Northern District of Oklahoma, as
                       referenced above; and/or

               (c)     the Lawyers obtain funding from a third party willing to
                       underwrite all or part of our fees.

               The amount of our fee will be forty (40%) of the amount (i) paid in
               settlement; or (ii) paid by the Government pursuant to the order of
               the United States District Court for the Northern District of
               Oklahoma and any amount awarded as fees; or such other amount
               as that Court, or any reviewing court, may determine and order.

[Doc. 1379-1, pp. 3, 8]. As the government correctly contends, this language precludes plaintiffs’

lawyers from recovering fees in this case, because none of the explicitly listed conditions have

occurred.

       In reply, plaintiffs cite caselaw for the proposition that contingency fee agreements do not

prevent an award of fees. While this is true as a general matter, the cases on which plaintiffs rely

do not support an award of fees under EAJA unless fees were incurred by the party. In Turner,


                                               - 14 -
the Sixth Circuit held plaintiffs “incurred” fees under contingency fee agreements, but only after

concluding that the agreements contained “an express or implied legal obligation to pay over such

an award to their legal representatives.” 680 F.3d at 724–25 (“Because the representation

agreements for Turner, Campbell, and Corns each contain such a provision, they have each

‘incurred’ attorney’s fees . . . .”). The court explained that this obligation furthers EAJA’s statutory

purpose by preventing windfalls: “the requirement that a litigant have a legal obligation to pay

over any fee award to his attorney prevents litigants from pocketing these awards, because litigants

with no obligation to pay over fees do not ‘incur’ them.” Id. at 725 (emphasis in original). See

[Doc. 1399, pp. 6–7 (citing Frazier v. Apfel, 240 F.3d 1284 (10th Cir. 2001); Gordon v. Astrue,

361 F. App’x 933 (10th Cir. 2010); Kemp v. Bowen, 822 F.2d 966 (10th Cir. 1987); and United

States v. Adkinson, 256 F. Supp. 2d 1297, 1316–17 (N.D. Fla. 2003) (the fee agreed to in the

contract caps an EAJA award under § 2412(d)), aff’d, 360 F.3d 1257, 1259 (11th Cir. 2004))].

       Alternatively, plaintiffs point to an unsigned engagement letter dated May 2, 2002, between

Jason Aamodt as attorney and Fletcher and Pratt as clients. See Plaintiff’s Reply, [Doc. 1399, p. 6,

n.3]. Attached to the unsigned engagement letter is a statement setting forth the “standard terms

of payment” for Aamodt’s legal services. The statement provides that Aamodt agrees to work on

a contingency basis, that Aamodt shall receive forty percent (40%) of anything of value received

or the value of time expended on plaintiffs’ behalf as charged in his statements, that Aamodt will

seek attorney fees on plaintiffs’ behalf, and that “[i]f attorney fees are obtained, [plaintiffs] agree

[Aamodt] shall retain them and that the attorney fees obtained will be credited against any attorney

fees [plaintiffs] owe to [Aamodt].” [Doc. 1399-1, p. 5]. Mr. Aamodt has assured the court that

the only copy available was one that he had on a computer server, that plaintiffs’ counsel did not

have a signed copy, and that Mr. Fletcher did not have a signed or unsigned copy. [Doc. 1376,

pp. 7:9–8:25]. Furthermore, Mr. Fletcher testified he has no memory of seeing or signing the

                                                 - 15 -
document. [Doc. 1370-1, pp. 78–81]. For these reasons, the court may not consider the May 2,

2002 fee agreement as evidence that plaintiffs incurred fees under EAJA.

         Plaintiffs have presented no evidence that they have “incurred” fees.                        Rather, the

engagement letters provide that the lawyers “will not be paid for [their] time and [their] work as

lawyers unless” one of the three listed conditions have occurred—and none of them have.

[Doc. 1379-1, pp. 3, 8] (emphasis added); see Adkinson, 256 F. Supp. 2d at 1317 (“Section 2412(d)

requires the fees be actually incurred to be reimbursable . . . .”). Because plaintiffs have not shown

they incurred fees under EAJA, they are not entitled to an attorney fee award. 3

                        iv.         The government’s position was substantially justified

         The government bears the burden of proving its position was substantially justified.

Scarborough v. Principi, 541 U.S. 401, 414 (2004); Hackett v. Barnhart, 475 F.3d 1166, 1172

(10th Cir. 2007). EAJA provides that “[w]hether or not the position of the United States was

substantially justified shall be determined on the basis of the record (including the record with

respect to the action or failure to act by the agency upon which the civil action is based) which is

made in the civil action for which fees and other expenses are sought.” 28 U.S.C. § 2412(d)(1)(B).

The test for substantial justification is one of reasonableness in law and fact. Hackett, 475 F.3d at

1172. The government’s position can be substantially justified even though it is not correct. Pierce

v. Underwood, 487 U.S. 552, 266 n.2 (1988); Madron v. Astrue, 646 F.3d 1255, 1257 (10th Cir.

2011) (quoting Hackett, 475 F.3d at 1172).

         The fact that EAJA denominates the “position of the United States” in the singular

buttresses the conclusion “that only one threshold determination for the entire civil action is to be



3
    In contrast, plaintiffs incurred costs pursuant to the terms of the December 2009 engagement letters. See
    [Doc. 1379-1, pp. 3, 8] (“From time to time, the Lawyers may advance on your behalf certain costs and expenses.
    However, the Clients remain liable for payment of all costs and expenses incurred by the Lawyers on their behalf
    and on behalf of the plaintiff class.”).

                                                       - 16 -
made.” Comm’r, I.N.S. v. Jean, 496 U.S. 154, 159 (1990). “While the parties’ postures on

individual matters may be more or less justified, the EAJA—like other fee-shifting statutes—

favors treating a case as an inclusive whole, rather than as atomized line-items.” Id. at 161–62.

Even prior to Jean, the Tenth Circuit had instructed its district courts “to determine whether the

government’s position was substantially justified based on the totality of the circumstances, as

reflected in the record before the court.” United States v. Charles Gyurman Land & Cattle Co.,

836 F.2d 480, 485 (10th Cir. 1987).

        Although the Supreme Court’s directive in Jean may at first appear sufficiently broad to

resolve the issue presented here, Jean involved the narrow issue of whether EAJA required a

second finding that the government’s position in a separate stage of litigation (the fee litigation

itself) was substantially justified. Here, in contrast, plaintiffs advanced multiple claims, and

federal courts are split on how the analysis should be conducted in such cases. E.E.O.C. v.

Memphis Health Ctr., Inc., 526 F. App’x 607, 614 (6th Cir. 2013); Ibrahim v. U.S. Dept. of

Homeland Security, 912 F.3d 1147, 1169 n.16 (9th Cir. 2019) (en banc) (collecting cases).

        For example, the Fourth Circuit relies on Jean as directing a “broadly focused analysis that

would reject the view that any unreasonable position taken by the government during the course

of litigation automatically opens the door to an EAJA fee award.” Roanoke River Basin Assoc. v.

Hudson, 991 F.2d 132, 139 (4th Cir. 1993). Rather, “when determining whether the government’s

position in a case is substantially justified, we look beyond the issue on which the petitioner

prevailed to determine, from the totality of circumstances, whether the government acted

reasonably in causing the litigation or in taking a stance during the litigation.” Id.; Meyer v. Colvin,

754 F.3d 251, 255 (4th Cir. 2014). The Fourth Circuit reasoned that, “[w]hile the EAJA redresses

governmental abuse, it was never intended to chill the government’s right to litigate or to subject

the public fisc to added risk of loss when the government chooses to litigate reasonably

                                                 - 17 -
substantiated positions, whether or not the position later turns out to be wrong.” Roanoke River

Basin Assoc., 991 F.2d at 139. Most circuits agree. See, e.g., Glenn v. Comm’r of Soc. Sec., 763

F.3d 494, 498–99 (6th Cir. 2014) (adopting a single inquiry test); United States v. Hurt, 676 F.3d

649, 653–54 (8th Cir. 2012); and Ibrahim, 912 F.3d at 1168–72. Some courts have evaluated

whether the government’s position as a whole was substantially justified based on the more

“prominent” claims. See Amezola-Garcia v. Lynch, 835 F.3d 553, 555 (6th Cir. 2016), and Gatimi

v. Holder, 606 F.3d 344, 350 (7th Cir. 2010). In comparison, the Third Circuit requires district

courts to evaluate every significant argument made by an agency to determine if the argument is

substantially justified, in order to determine whether, as a whole, the government’s position was

substantially justified. Hanover Potato Prods., Inc. v. Shalala, 989 F.2d 123, 131 (3rd Cir. 1993).

       The D.C. Circuit has taken a different approach.          It rejected the Federal Aviation

Administration’s reliance on Roanoke River Basin in a case where the FAA had prevailed on four

procedural issues, but lost on the substantive issue, and the Circuit had therefore vacated a fee

schedule imposed against foreign air carriers for services provided to airline overflights. Air

Trans. Ass’n of Canada v. F.A.A., 156 F.3d 1329, 1332 (D.C. Cir. 1998). The court concluded

that the petitioner was entitled to a fee award, observing that “it cannot be the case that Congress

intended that a party who prevails on an essential ground of a petition to set aside government

action cannot recover the congressionally contemplated fees because the government’s action was

substantially unjustified on only one of several possible bases.” Id. at 1332. One D.C. district

court subsequently read Jean as permitting two separate substantial justification determinations

where the amended complaint, filed post-remand, was akin to an entirely new civil action. See

Tripoli Rocketry Ass’n, Inc. v. ATF, 698 F. Supp. 2d 168, 175 (D.D.C. 2010). However, another

district judge in D.C. later held that only one threshold determination was proper where the




                                               - 18 -
government sought separate substantial justification determinations for its procedural and

substantive arguments. See Bennett v. Castro, 74 F. Supp. 3d 382, 393 n.2 (D.D.C. 2014).

       The majority of courts have recognized that the type of claim-by-claim substantial

justification determination advocated by plaintiffs is difficult to reconcile with the EAJA’s text.

As the Supreme Court stated in Jean, the term “position of the United States” in § 2412(d)(2)(D)

of the EAJA “is [] denominated in the singular . . . [and] buttresses the conclusion that only one

threshold determination for the entire civil action is to be made.” Jean, 496 U.S. at 159. Permitting

claim-by-claim substantial justification determinations also risks running afoul of the Supreme

Court’s admonition that “[a] request for attorney’s fees should not result in a second major

litigation.” Id. at 163. However, the fact that the government prevailed on most issues is not

determinative. Hackett, 475 F.3d at 1173 n.1.

       For the reasons discussed below, the court concludes that the position of the United States

in this case as a whole was substantially justified, and its position on the more prominent claims

is not outweighed by its position on the accounting claim.

       The claims plaintiffs made over the course of this long-running lawsuit fall within three

general categories—1) tribal voting rights; 2) breach of trust responsibilities, including allowing

headrights to be alienated to persons not of Osage blood; and 3) an accounting. The court will

address the positions taken by the United States as to each of these claims.

       In 2004, Judge Ellison dismissed plaintiffs’ tribal voting rights claim for failure to join a

necessary and indispensable party. The United States had argued that the Osage Tribal Council

was a necessary and indispensable party that could not be joined because of sovereign immunity.

The judge agreed, concluding that “[a]lthough both the factual allegations and the relief requested

appear to have been carefully crafted to exclude the Tribal Council, it is clear that granting the

remedy requested by plaintiffs would require a significant change in voting procedures and result

                                                - 19 -
in a significant change in the government and membership of the tribe . . . .” [Doc. 13, p. 4]. As

mentioned above, Congress then reaffirmed the Osage Tribe’s right to determine its membership

for the purpose of tribal voting rights, see Public Law 108-431, 118 Stat. 2609, and the members

of the Osage Nation voted that all adult tribal members, not just mineral rights owners, could vote

in tribal elections. As a result, plaintiffs did not contest the dismissal of their tribal voting rights

claim. Fletcher I, 160 F. App’x at 794. The court finds that the position of the United States

regarding the voting rights claim was reasonable in fact and law.

        The position of the United States on plaintiffs’ claim of wrongful distributions of quarterly

royalty income to persons who are not Osage Indians was also reasonable. After plaintiffs filed

their First Amended Complaint, the government moved to dismiss for failure to join other

indispensable parties, including the Osage Nation and non-Osage owners of headrights; for lack

of jurisdiction for failure to comply with the final agency action prerequisites to judicial review

under the Administrative Procedures Act, 5 U.S.C. § 701; and for failure to challenge an actionable

final agency action within the applicable statute of limitations. The court granted the motion in

part and denied it in part, holding that the Osage Nation was not a required party under Rule 19(a);

that non-Osage headright owners were required parties because plaintiffs sought to terminate their

headright interests in royalty income; and that it was impossible to discern from the face of the

First Amended Complaint the specific agency actions and/or inactions plaintiffs were challenging.

The court directed plaintiffs to file a Second Amended Complaint adding all non-Osage headright

owners as defendants and identifying with specificity the challenged agency actions and/or

inactions.

        Plaintiffs Second Amended Complaint joined approximately 1,700 non-Osage headright

owners, but similarly failed to specify the agency actions being challenged. As a result, the court

directed plaintiffs to file a Third Amended Complaint. Upon the filing of the Third Amended

                                                 - 20 -
Complaint, many non-Osage headright owner defendants filed motions to dismiss. The court

granted those motions, concluding that plaintiffs were incorrect as a matter of law in their

contention that a non-Indian cannot hold legal or equitable title.

       The United States moved to dismiss the allegations in the Third Amended Complaint that

it had wrongfully distributed royalty payments to non-Osage headright owners, and the court

granted that motion. The court finds that the position of the United States in defense of plaintiffs’

wrongful distribution claim was reasonable in fact and law.

       The United States’ motion also sought to dismiss plaintiffs’ accounting claim, arguing there

was no trust relationship between the government and headright owners because the Osage mineral

estate was placed in trust for the tribe, whereas headrights were allotted to individuals as property

rights. The court rejected this argument, finding the existence of a trust relationship was clear

based on statutory language and precedent from the Tenth Circuit and the Court of Federal Claims.

“At the least,” the court held, “the 1906 Act imposes a trust obligation upon the Federal

government to distribute royalty payments to headright owners in a timely and proper manner.”

[Doc. 1164, p. 11]. In the alternative, the government argued that even if plaintiffs were entitled

to an accounting by virtue of a trust relationship, the scope of that accounting only extended to

their individual accounts, which would be equivalent to the quarterly headright checks or

statements of deposit that plaintiffs already received. The court was persuaded by this argument,

dismissing plaintiffs’ claim for an accounting because, inter alia, “[u]nlike the trust account held

for the Osage tribe, there is no underlying trust account with a balance for headright owners to

examine.” [Doc. 1164, p. 13].

       Plaintiffs appealed the dismissal of the accounting claim. In Fletcher II, the circuit panel

rejected the position that individual tribal members lacked the statutory right to seek and obtain an

accounting. On remand, the government filed the administrative record, and the parties briefed

                                               - 21 -
the scope of the government’s accounting duty. The court noted that the nature and scope of the

accounting sought by plaintiffs had expanded dramatically over time:

               Originally, plaintiffs only requested an accounting of trust
               distributions going back to 2002. They now seek an accounting of
               both receipts and distributions going back one-hundred and nine
               (109) years, to 1906. Further, their most recent request for trust
               receipts is not limited to information about the amount and source
               of money coming into the account, but rather includes such detailed
               information as the volume of oil and gas sold, the unit price, and the
               amount of mineral acreage that is not currently generating income.
               In short, the scope of the accounting requested by the plaintiffs has
               grown over the course of the litigation to a point where it is now
               almost completely unmoored from the original purpose for which
               the accounting was sought.

Fletcher, 153 F. Supp. 3d at 1369–70. Upon consideration of the circuit’s guidance regarding the

proper scope of the accounting, the court ordered the government to provide an accounting running

from 2002 to the most recent quarter, including “a description of each receipt and distribution for

the relevant accounting period.” Id. at 1371. Plaintiffs appealed, and the Tenth Circuit affirmed.

Fletcher III, 854 F.3d at 1207.

       As to plaintiffs’ accounting claim, the court concludes that the government’s position was

not substantially justified regarding plaintiffs’ entitlement to an accounting, but its position was

substantially justified regarding the scope of the accounting.

       In sum, the government’s positions on the voting rights claim, the wrongful distribution

claim, and the scope of the accounting were substantially justified, but its position on plaintiffs’

entitlement to an accounting was not substantially justified.

       In assessing whether the government’s position was substantially justified, the court must

treat the case as an inclusive whole and base its decision on the totality of the circumstances.

United States v. Charles Gyurman Land & Cattle Co., 836 F.2d at 485. In that regard, the court

finds that the most heavily litigated claim in this case was the claim of wrongful distributions to



                                               - 22 -
persons who were not Osage Indians. When plaintiffs first sought an accounting in their First

Amended Complaint filed in 2006, the request for an accounting was subordinate to and in

furtherance of the claim that the government had wrongfully distributed royalty payments to

persons who were not Osage Indians. See [Doc. 24, p. 8, ¶¶ 24–25, pp. 11–12, ¶¶ 1–3]. The same

is true in both the Second and Third Amended Complaints. See [Doc. 97, p. 63, ¶ 31, pp. 70–71,

¶¶ 1–3] (requesting an accounting and audit of royalty distributions from the Osage Mineral Estate

including whether payments “have been distributed only to Osage Indians (and their heirs),” and

a reformation of trust funds after the completion of an accounting and audit showing the

government failed to distribute royalties “only to Osage Indians”); [Doc. 985-1, p. 27, ¶ 53, p. 33,

¶¶ 1–3] (same). And although the accounting claim survived the 2012 dismissal of the wrongful

distributions claim, it became unmoored from its original scope and purpose of identifying royalty

payments to persons who were not Osage Indians. See Fletcher, 153 F. Supp. 3d at 1370 (“In

short, the scope of the accounting requested by the plaintiffs has grown over the course of this

litigation to a point where it is now almost completely unmoored from the original purpose for

which the accounting was sought.”).

         “[T]he EAJA—like other fee-shifting statutes—favors treating a case as an inclusive

whole . . . .” Jean, 496 U.S. at 161–62. Treating the case as an inclusive whole, and based on the

totality of the circumstances, this court concludes that the government’s position was substantially

justified. Alternatively, this court finds and concludes that the government’s position as a whole

was substantially justified based on the more prominent claims. 4



4
    See Amezola-Garcia, 835 F.3d at 555 (“[T]he Government’s position ‘as a whole’ must be examined when
    determining the ‘substantial justification’ question, and an EAJA application fails if the multiple claims involved
    in the case are ‘distinct’ and if the more ‘prominent’ claims were substantially justified.”); Gatimi, 606 F.3d at 350
    (“The social-visibility issue was the more prominent issue and the government’s position on that issue was
    substantially justified, and we therefore conclude that the government’s position was substantially justified as a
    whole . . . .”).

                                                          - 23 -
                     v.       Denial or Reduction Based Upon Special Circumstances

       The court may deny or reduce an EAJA award if “special circumstances make an award

unjust.” 28 U.S.C. § 2412(d)(1)(A). Having determined that plaintiffs have not “incurred” fees,

and because the government’s position in the case as a whole was substantially justified, the court

need not reach this issue.

               b.      Reasonableness of Plaintiffs’ Requested Fees

       Having determined that plaintiffs have not “incurred” fees, and because the government’s

position in this case as a whole was substantially justified, the court need not address the

reasonableness of the requested fees. However, the court notes that, in the event it becomes

necessary to address the reasonableness of the request, plaintiffs’ billing records [Doc. 1355-1] do

not comply with the Order requiring the “identification, attribution, and separation of attorneys’

fees and costs in relation to the claim on which plaintiffs prevailed.” [Doc. 1348, p. 1]. Hensley,

461 U.S. at 440 (“the extent of a plaintiff’s success is a crucial factor in determining the proper

amount of an award of attorney’s fees”).

               c.      Plaintiffs’ Request Pursuant to 28 U.S.C. § 2412(b)

       Plaintiffs also request fees and expenses under 28 U.S.C. § 2412(b), which provides that

“[t]he United States shall be liable for such fees and expenses to the same extent that any other

party would be liable under the common law or under the terms of any statute which specifically

provides for such an award.” But a fee award under § 2412(b) is punitive, it “requires more than

a showing of a weak or legally inadequate case,” and is only appropriate “in exceptional cases and

for dominating reasons of justice.” F.T.C. v. Kykendall, 466 F.3d 1149, 1152 (10th Cir. 2006).

Because plaintiffs have not made such a showing, their § 2412(b) request is denied.




                                               - 24 -
   IV.      THE REQUEST FOR COSTS

         “[C]osts against the United States . . . and its agencies may be imposed only to the extent

allowed by law.” FED. R. CIV. P. 54(d)(1). “[T]he statute authorizing an award of costs against

the government is EAJA . . . .” Fruitt v. Astrue, 604 F.3d 1217, 1219 (10th Cir. 2010). Plaintiffs

seek $47,681.77 in costs pursuant to 28 U.S.C. § 2412(a)(1), which provides:

                Except as otherwise specifically provided by statute, a judgment for
                costs, as enumerated in section 1920 of this title, but not including
                the fees and expenses of attorneys, may be awarded to the prevailing
                party in any civil action brought by or against the United States or
                any agency or any official of the United States acting in his or her
                official capacity in any court having jurisdiction of such action. A
                judgment for costs when taxed against the United States shall, in an
                amount established by statute, court rule, or order, be limited to
                reimbursing in whole or in part the prevailing party for the costs
                incurred by such party in the litigation.

As the Tenth Circuit has recognized—and as is clear from the statutory language—recovery of

costs under § 2412(a)(1) is permissible even where the United States’ position was substantially

justified. See F.T.C. v. Kuykendall, 466 F.3d 1149, 1155 (10th Cir. 2006); see also Neal & Co.,

Inc. v. United States, 121 F.3d 683, 686 (Fed. Cir. 1997) (“Read together, sections 2412(a)(1) and

2412(d)(1)(A) clearly treat costs differently from fees. These provisions create a distinct, though

not unreasonable, trade-off. Attorney fees and expenses must be awarded when the Government’s

position is not ‘substantially justified.’ 28 U.S.C. § 2412(d)(1)(A). Costs, on the other hand, may

be awarded to any prevailing party. 28 U.S.C § 2412(a)(1).”); McLaughlin v. Hagel, 767 F.3d 113,

120 (1st Cir. 2014) (noting that it would have been error to apply the “substantially justified” test

to plaintiff’s request for costs under § 2412(a)(1)).

         Thus, the threshold issues as to the award of costs are whether plaintiffs are prevailing

parties, and whether the costs were “incurred” by plaintiffs. 28 U.S.C. § 2412(a)(1). Both

threshold issues are satisfied here.



                                                - 25 -
       “[T]hose costs recoverable against the United States under 28 U.S.C. § 2412(a)(1) are those

listed in § 1920 of that title.” Kuykendall, 466 F.3d at 1156. Section 1920 allows for the recovery

of the following costs:

               (1)        Fees of the clerk and marshal;

               (2)        Fees for printed or electronically recorded transcripts
                          necessarily obtained for use in the case;

               (3)        Fees and disbursements for printing and witnesses;

               (4)        Fees for exemplification and the costs of making copies of
                          any materials where the copies are necessarily obtained for
                          use in the case;

               (5)        Docket fees under section 1923 of this title;

               (6)        Compensation of court appointed experts, compensation of
                          interpreters, and salaries, fees, expenses, and costs of special
                          interpretation services under section 1828 of this title.

28 U.S.C. § 1920.

       Plaintiffs cite Kuykendall for the proposition that the costs listed in § 1920 are recoverable

as a matter of course under § 2412(a)(1). [Doc. 1353, pp. 11–12] (citing 466 F.3d at 1155–56).

However, the issue in Kuykendall was whether § 1920 was the exclusive list of costs recoverable

under § 2412(a)(1), not whether the standard for awarding costs under § 2412(a)(1) is mandatory

or permissive. As this court has previously stated, an award of costs under § 2412(a)(1) is

discretionary. [Doc. 1345, p. 3]; see also 28 U.S.C. § 2412(a)(1) (“[A] judgment for costs, as

enumerated in section 1920 of this title, but not including the fees and expenses of attorneys, may

be awarded to the prevailing party . . . .”) (emphasis added).

       The court previously ordered that the award of costs would be limited to those costs

identified in plaintiffs’ Bill of Costs at Doc. 1290. See Opinion and Order, [Doc. 1345, p. 3];

Order, [Doc. 1348, pp. 1–2]. Plaintiffs requested a total of $34,839.61, consisting of (a) $331.00

in fees of the Clerk; (b) $5,701.62 in fees for service of summons and subpoenas; (c) $574.65 in

                                                   - 26 -
fees for printed or electronically recorded transcripts necessarily obtained for use in the case; and

(d) $28,232.34 in fees for exemplification and the costs of making copies of any materials where

the copies are necessarily obtained for use in the case.

               a.      Fees of the Clerk

       Plaintiffs requested $331.00 for fees of the Clerk in their Bill of Costs. [Doc. 1290]. They

now request $605.00, representing their initial filing fee of $150.00 and $455.00 for an appellate

filing fee paid in 2012. The government objects to the $455.00 not included in the Bill of Costs,

and notes that the $181.00 over the initial filing fee of $150.00 lacks explanation. In reply,

plaintiffs state they “had mistakenly included the filing fee for the first appeal—already awarded

to Plaintiffs by the Tenth Circuit—instead of the filing fee from the 2012 appeal and corrected that

in their Brief in Support of Bill of Costs.” But the appellate filing fee for the first appeal was

$255.00, not $181.00, and the Circuit subtracted that fee from its award of costs, “as that fee is

recoverable only in district court.” See [Doc. 14; Doc. 21].

       Plaintiffs’ request is limited by the amount requested in their Bill of Costs at Doc. 1290.

The court therefore finds that $331.00 in fees of the Clerk, representing $150.00 for the initial

filing fee and $181.00 toward appellate filing fees, should be taxed to the government.

               b.      Fees for Service of Summons and Subpoenas

       Plaintiffs requested $5,701.62 in fees for service of summons and subpoenas of the Clerk

in their Bill of Costs. [Doc. 1290]. They now request $18,209.36: (1) $5,701.62 for secretary of

state fees, automated mailing services, and service by publication; and (2) $12,507.74 for internal

postage expenses. The first component is compensable; the second is not. Postage expenses are

not compensable under § 1920. Ortega v. IBP, Inc., 883 F. Supp. 558, 562–63 (D. Kan. 2005);

Whitaker v. Trans Union Corp., No. 03-2551-CM, 2006 WL 2574185, at *1 (D. Kan. Aug. 8,

2006); Hicks v. Astrue, No. 11-cv-02883-MSK, 2013 WL 5609345, at *2 (D. Colo. Oct. 11, 2013).


                                                - 27 -
The court therefore finds that $5,701.62 in fees for service of summons and subpoenas should be

taxed to the government.

               c.      Fees for printed or electronically recorded transcripts necessarily obtained
                       for use in the case

       Plaintiffs request $574.65 for printed transcripts of court hearings necessarily obtained for

their use in filing briefs the case. [Doc. 1290]. Upon review of the request and receipts submitted,

the court finds that $574.65 should be taxed to the government.

               d.      Fees for exemplification and the costs of making copies of any materials
                       where the copies are necessarily obtained for use in the case, and fees and
                       disbursements for printing

       In support of its request to tax costs, plaintiffs submitted invoices from an outside print

shop for printing costs in the total amount of $12,106.16 [Doc. 1353-9], and an affidavit from the

legal administrator at Sneed Lang, PC, showing an additional $16,186.60 in in-house copying costs

[Doc. 1353-5, pp. 2–3, ¶ 4; Doc. 1353-10, p. 1, ¶ 2]. Plaintiffs necessarily incurred substantial

printing costs in order to effectuate service of the Second Amended Complaint upon 1,740 non-

Indian headright owners during the second half of 2009. The 1,740 defendants were added after

the government prevailed on its motion that non-Indian headright owners were required and

indispensable parties under FED. R. CIV. P. 19. The court finds that these printing/copying costs

were reasonably incurred in order to provide the 1,740 additional defendants with copies of the

pleadings. Moreover, plaintiffs were later required to provide copies of their court filings to the

many pro se non-Indian headright owner defendants who did not receive filings electronically

through CM/ECF. See Whitaker, 2006 WL2574185, at *3 (taxing cost of providing copies of filed

documents to pro se opposing parties pursuant to Section 1920(3)). The court finds that the costs

were incurred for copies necessarily obtained for use in the case. The $28,232.34 requested in the




                                               - 28 -
Bill of Costs shall be taxed to the government for printing and copying costs pursuant to § 1920(3)

and (4).

        In sum, the court taxes a total of $34,839.61 in EAJA costs, consisting of $331.00 in filing

fees, $5,701.62 in fees for service of summons and subpoenas, $574.65 in transcript costs, and

$28,232.34 in copying costs.

   V.      CONCLUSION

        For the reasons set forth above, plaintiffs’ Motion for Attorney Fees and Costs [Doc. 1353]

is granted in part and denied in part. The court denies plaintiffs’ motion for attorney fees and

grants plaintiffs’ motion for costs in the amount of $34,839.61.

        IT IS SO ORDERED this 21st day of February, 2019.




                                               - 29 -
